

116 HR 8915 IH: Preparing Superfund for Climate Change Act of 2020
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8915IN THE HOUSE OF REPRESENTATIVESDecember 9, 2020Mr. Cleaver (for himself and Ms. Bass) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 to provide for the consideration of climate change, and for other purposes.1.Short titleThis Act may be cited as the Preparing Superfund for Climate Change Act of 2020.2.Climate change mitigationSection 121 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621) is amended—(1)in subsection (b)(1), in the fifth sentence—(A)in the matter preceding subparagraph (A), by striking account: and inserting account—;(B)in subparagraph (F), by striking and at the end;(C)in subparagraph (G), by striking the period at the end and inserting ; and; and(D)by inserting after subparagraph (G) the following:(H)the potential threat to human health and the environment associated with local natural disasters and extreme weather hazards, including any projected exacerbation or change in those disasters and hazards due to climate change.; and(2)in subsection (c), by inserting after the first sentence the following: The President shall include in the review an assessment of whether the selected remedial action remains protective after taking into account local natural disasters and extreme weather hazards, including any projected exacerbation or change in those disasters and hazards due to climate change..